June 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           AKBAR HOSSAIN AND ALL OCCUPANTS, Appellants

NO. 14-14-00273-CV                          V.

 FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE,
                          Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Federal
National Mortgage Association a/k/a Fannie Mae, signed March 10, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Akbar Hossain and all Occupants, jointly and severally,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.